Citation Nr: 0501500	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  04-05 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hypertension, secondary 
to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1969 and again from January 3, 1991 to 
January 29, 1991.  The veteran also apparently has had in 
excess of 14 years of prior inactive service (prior to 1991).   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
hypertension, secondary to service-connected diabetes 
mellitus.  A notice of disagreement (NOD) was received in 
February 2003.  A statement of the case (SOC) was issued in 
December 2003.  In January 2004, a substantive appeal (VA 
Form 9) was received by VA.  In April 2004, the veteran 
testified at a Travel Board hearing before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends, in essence, that service connection is 
warranted for hypertension, as being due to his service-
connected diabetes mellitus.  The veteran maintains that he 
was diagnosed with diabetes mellitus and hypertension around 
the same time and that his diabetes is the cause of his 
hypertension.  He also asserts that his hypertension is made 
worse by his service-connected diabetes mellitus.  

At his Travel Board hearing, the veteran indicated that his 
private medical records showing when he was first diagnosed 
with diabetes mellitus and hypertension were destroyed by his 
physicians who claimed to only keep the medical records of 
their patients for seven years.  The veteran indicated that 
treatment for both these diseases was shown in the 1980's and 
earlier.  

A VA examiner noted in February 2002 that it was difficult to 
state whether the veteran had diabetic related hypertension 
or essential hypertension, depending on the time period of 
onset between the two disorders.  It was the examiner's 
opinion that the veteran could have had early diabetes not 
detected at the time of his hypertension, but indicated that 
this opinion was entirely speculative.  He later wrote an 
addendum indicating that it is as likely as not that the 
veteran had essential hypertension, concluding hypertension 
was diagnosed prior to his diabetes.  

In this regard, a November 1989 VA examination report 
reflects that the veteran was diagnosed with hypertension 
since 1985, and a private treatment record of July 2000 
includes the notation that the veteran has had diabetes 
mellitus for 15 years, indicating that he has had diabetes 
mellitus at least since 1985.  Given the obvious relevance of 
the time of onset of diabetes and hypertension in this case, 
and the absence of any private records from the relevant time 
period, an attempt should be made to obtain any available 
medical records arising from the veteran's many years of 
reserve service.  

Also, in March 2004, the veteran's private physician, Gerald 
Ginsberg, MD, indicated, in pertinent part, that the 
veteran's diabetes and hypertension are "linked."  The 
nature of this link was not made particularly clear, but the 
veteran indicated Dr. Ginsberg told him that his hypertension 
is worsened by his service-connected diabetes mellitus.  
Since disability resulting from the aggravation of a non-
service connected condition by a service-connected condition 
is compensable under 38 C.F.R. § 3.310(a), the veteran should 
be given an opportunity to obtain a more precise description 
of the link between his hypertension and diabetes from Dr. 
Ginsberg.  

Moreover, outstanding records from the Social Security 
Administration should be obtained, and the veteran should 
undergo additional VA examination.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  With any needed assistance from the 
veteran, contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, and request any 
available medical records from the 
veteran's reserve duty.  If no such 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.  The veteran's 
last reserve unit apparently was the 
401st Civil Affairs Company, Webster, NY 
14580

2.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration in connection 
with his claim for disability benefits.  
Associate all correspondence and any 
records received with the claims file.  
All efforts to obtain these records 
should be fully documented, and the 
Social Security Administration should 
provide a negative response if records 
are not available.  

3.  The veteran should be given an 
opportunity to obtain a statement from 
Dr. Ginsberg, or any other medical 
evidence, regarding whether the veteran's 
hypertension may be considered to be 
aggravated by the veteran's service 
connected diabetes mellitus, or was 
otherwise caused by diabetes.   

4.  After obtaining as many of the above 
records as available, schedule the 
veteran for a VA examination.  Send the 
claims folder to the physician for 
review; any report written by a physician 
should specifically state that such a 
review was conducted.  All necessary 
testing should be done.  Ask the 
physician to opine - based on review of 
the evidence of record, examination of 
the veteran, and her or his professional 
expertise - as to whether it is at least 
as likely as not that the veteran's 
service-connected diabetes caused the 
veteran's hypertension or, in the 
alternative, whether it is at least as 
likely as not that the veteran's 
hypertension is worsened by the veteran's 
service-connected diabetes mellitus.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


